Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150206(70)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  JENNY N. GLAUBIUS,                                                                                  Richard H. Bernstein,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 150206
  v                                                                 COA: 318750
                                                                    Macomb CC Family Division:
                                                                      2012-004307-DM
  JOHN A. GLAUBIUS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the third motion of plaintiff-appellee to extend the
  time for filing her brief on appeal is GRANTED. The brief will be accepted as timely
  filed if submitted on or before June 4, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 20, 2015
                                                                               Clerk